                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                 )
                                          )
                   Plaintiff,             )                8:18CR338
                                          )
      vs.                                 )
                                          )
KATRINA MARIA MARTINEZ and                )                  ORDER
AUTUMN LYNN VANOSDOL,                     )
                                          )
                   Defendants


       This matter is before the court on defendant Autumn Lynn Vanosdol’s
Unopposed Motion to Continue Trial [114]. The parties are in the process of a plea
resolution and need additional time to discuss same. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [114] is granted, as follows:

      1. The jury trial, for defendants Katrina Maria Martinez and Autumn Lynn
         Vanosodol, now set for October 21, 2019, is continued to December 16,
         2019.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and December 16, 2019, shall be deemed excludable time in any
         computation of time under the requirement of the Speedy Trial Act. Failure to
         grant a continuance would deny counsel the reasonable time necessary for
         effective preparation, taking into account the exercise of due diligence. 18
         U.S.C. § 3161(h)(7)(A) & (B)(iv).

      3 No further continuances will be granted without a hearing before the
        undersigned magistrate judge.


      DATED: October 7, 2019.

                                       BY THE COURT:


                                       s/ Susan M. Bazis
                                       United States Magistrate Judge
